DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27-28, and 37 are objected to because of the following informalities:  
Claim 27, line 1: “the method of any of claims 24” should read –the method of claim   24--;
Claim 28, line 1: “the method of any of claims 25” should read –the method of claim   25--; and
Claim 37, line 1: “the method of any of claims 35” should read  –the method of claim  35--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: "a mechanism to actively increase the spacing" in claims 5 and 15; “a mechanism that actively decreases the spacing” in claim 10; “energy delivery mechanism” in claims 11 and 16; “a mechanism thereby decreasing the spacing” in claim 19; “a mechanism actively increasing the spacing” in claim 25; “the mechanism thereby actively decreasing the spacing” in claim 28; “approximating mechanism configured to apply a force” in claim 31; and “energy delivery mechanism configured to deliver an energy modality” in claim 32.
"A mechanism to actively increase the spacing" is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof.
“A mechanism that actively decreases the spacing” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof.

“A/the mechanism thereby decreasing the spacing” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof. 
“A mechanism actively increasing the spacing” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]),  or an equivalent thereof.
“Approximating mechanism configured to apply a force” is seen as a linkage connecting the engagement, a worm gear or a pull-wire in the specification ([0034]-[0035] and [0053]), or an equivalent thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6 and 16, the language of “withdrawing the first electrode from the annulus while leaving the second electrode embedded in the annulus; pivoting the energy delivery catheter system about the second electrode; advancing the first electrode into the cardiac annulus” and “withdrawing the first engagement member from the cardiac tissue while leaving the second engagement member engaged with the cardiac tissue; pivoting the energy delivery catheter mechanism about the second engagement member; advancing the first engagement member into engagement with the cardiac tissue” respectively is seen as not complying with the with the written description requirement under 112(a). This is part of the claims does not appear to have support in the specification of the drawings in a way that would convey to one of skill in the art that applicant had possession of the method at the time of filing. The specification ([0013] and [0023]) only states the steps of the methods as they are written in the claims and the drawings (Figure 4D) never show the two electrodes or two engagement members, respectively, where one is withdrawn and the other is still embedded in or engaged with the tissue. Since the two electrodes or two engagement members are connected through 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 31-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Engelman et al., US 20140018788, herein referred to as "Engelman."
Regarding claim 31, Engelman discloses a minimally invasive device for reducing the dimension of a cardiac valve annulus in a beating heart (Figures 6A-6C), comprising: an elongate delivery catheter Figures 6A-6B: ETAP catheter 61); at least two engagement members carried by the delivery catheter (Figures 6A-6C: ablation elements 68-69), wherein the engagement members are moveable between a retracted position in which the engagement members are contained within the delivery catheter (Figure 6A: ablation elements 68-69) and an extended position in which the engagement members extend beyond a distal end of the delivery catheter (Figure 6B: ablation elements 68-69); a tissue shrinking component configured to delivery at least one of energy and/or a chemical agent between the engagement members ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”); and an approximation mechanism configured to apply a force to the engagement members, wherein the force is selected from the group of an approximating force and/or a separating force ([00142]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”).
Regarding claim 32, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the tissue shrinking component (Figures 6A-6C: ablation elements 68-69) comprises an energy delivery mechanism configured to deliver an energy modality selected from the group of bipolar, resistive heating, ultrasound, laser, and microwave ([00135]: “Ablation elements may be, for example, a pair of bipolar radio frequency electrodes; a pair of bipolar irreversible electroporation electrodes; more than two electrodes; or a single monopolar radiofrequency electrode and second electrode used as current return or to measure properties of target tissue such as electrical impedance, temperature, or blood flow.”).  
Regarding claim 33, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the tissue shrinking component (Figures 6A-6C: ablation elements 68-69) comprises a chemical agent ([00132]: “Where catheter or sheath lumens are used for contrast injection they also can be used to inject drugs”) selected from the group of phenol and glutaraldehyde ([00389]: “Examples of drugs … include… monophenol ester of homo-iso-muscarine and … dinitrophenol”).  
Regarding claim 34, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the approximation mechanism is operably connected to the engagement members ([00142]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62…Central tube 70 can be configured as an electrical conduit between ablation element 68 or ablation element 69 and electrical connector 75” and Figure 6C).  
	Regarding claim 35, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the approximation mechanism includes a linkage connecting the engagement members (Figure 6C: arms end piece 65). 
Regarding claim 36, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 35 wherein the linkage includes a hinge (Figure 6C: arms end piece 65).  
Regarding claim 38, Engelman discloses a minimally invasive device (Figures 6A-6C) according to claim 31 wherein the approximation mechanism includes a sleeve (Figures 6A-6B: sheath shaft 72) surrounding at least a portion of the engagement members (Figure 6A: ablation elements 68 and 69 are partly surrounded by sheath shaft 72) wherein advancing the sleeve biases the engagement members together (Figure 6A: ablation elements 68 and 69 are biased together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Nogawa, US 20080255404, herein referred to as “Nogawa”.
Regarding claim 1, Engelman discloses a minimally invasive method for reducing the size of a cardiac valve annulus in a beating heart (Figures 6A-6C), comprising: advancing an energy delivery catheter system, the energy delivery catheter system (Figures 6A-6B: ETAP catheter 61) having at least two electrodes (Figures 6A-6C: ablation elements 68-69); advancing the electrodes such that the  (Figure 7: ablation elements 68-69 are engaging tissue at a distance from one another); applying an approximating force to at least one of the electrodes thereby reducing the distance between the electrodes ([00142]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”); and applying energy between the electrodes thereby heating and shrinking the tissue in a direction of the approximating force ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”). Engelman does not explicitly disclose a method of advancing a catheter system into the heart proximate a cardiac valve or for advancing the device such that the device pierces into the cardiac valve annulus.
However, Nogawa teaches a method of advancing a catheter system into the heart proximate a cardiac valve ([0071]) and for advancing the device such that the device pierces into the cardiac valve annulus and treats the tissue ([0056]-[0057]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the method of advancing a catheter system into the heart proximate a cardiac valve and advancing the device such that the device pierces into the cardiac valve annulus as disclosed in Nogawa to the method taught by Engelman in order to treat diseases of the heart (Nogawa [0005]-[0006]). 
(Figures 6A-6B: ETAP catheter 61) further comprises extending the electrodes (Figures 6A-6C: ablation elements 68-69) from the energy delivery catheter system by increasing a spacing between the electrodes from a compact spacing to an extended spacing (Figures 6A-6B: 6A demonstrates compact spacing and 6B shows extended spacing), wherein the spacing between the electrodes in the extended spacing is greater than the spacing between the electrodes in the compact spacing (Figures 6A-6B).  
Regarding claim 3, Engelman discloses the method according to claim 2 and further teaches a method wherein the electrodes (Figures 6A-6C: ablation elements 68-69) are configured to self-extend away from each other when unconstrained, and wherein increasing a spacing between the electrodes includes allowing the at least two electrodes to self-extend away from each other ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 5, Engelman teaches the method of claim 2 and also teaches a method wherein increasing a spacing between the electrodes (Figures 6A-6C: ablation elements 68-69) includes actuating a mechanism to actively increase the spacing between the electrodes ([0140]: “The advancement and retraction of the arms sheath 63 over the arms assembly 62 may be controlled by actuator 74 mounted in proximal terminal handle 73.”).  
	Regarding claim 7, Engelman discloses the method according to claim 1, further comprising terminating delivery of the energy and allowing the valve annulus time to cool ([0316]: “energy delivery may be reduced or stopped if there is indication that a traumatic event or a poor ablation is about to happen, such as high temperature or temperature above set point, which may lead to events such as charring or coagulation, or significant movement or poor contact of the electrodes with respect to tissue, which may lead to unpredictable ablation or ablation at a non-target region”); and removing the electrodes from the annulus ([0265]: “Following ablation, energy may be ceased and the catheter 224 may be removed”).
Regarding claim 8, Engelman teaches the method of claim 1 wherein applying an approximating force includes advancing a sheath catheter toward the at least two electrodes ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).   
Regarding claim 10, Engelman discloses the method of claim 1 and also discloses a method wherein applying an approximating force includes actuating a mechanism that actively decreases the spacing between the electrodes ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Engelman (Figures 6A-6C) in view of Nogawa, further in view of Embodiment B of Engelman (Figure 19A).
(Figure 19A and [0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 9, Embodiment A of Engelman discloses the method according to claim 1, but does not disclose a method wherein applying an approximating force includes deflating a bladder.  However, Embodiment B of Engelman teaches a method wherein applying an approximating force includes deflating a bladder ([0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened. A balloon is an example of an actuator and other mechanical urging devices can be envisioned. After the arms are positioned on the carotid septum in an opened configuration they may be closed to squeeze the septum or to bring electrodes into contact with the septum by deflating the balloon.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the ([0172]).

Claims 11-13, 15, 17, 19-20, 22-23, 25-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman in view of Loeb et al., US 20030114901, herein referred to as “Loeb”.
Regarding claim 11, Engelman discloses a minimally invasive method for selectively reducing the dimensions of cardiac tissue in a beating heart (Figures 6A-6C), comprising the steps of: advancing a catheter system (Figures 6A-6B: ETAP catheter 61), wherein the catheter system has at least two engagement members (Figures 6A-6C: ablation elements 68-69) and an energy delivery mechanism ([00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”); advancing the engagement members such that the engagement members engage the cardiac tissue at a distance from one another (Figure 7: ablation elements 68-69 are engaging tissue at a distance from one another); applying an approximating force to the engagement members ([00142]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”); and applying energy between the engagement members using the energy delivery mechanism thereby shrinking the tissue in a direction of the approximating force ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”). Engelman does not explicitly disclose a method of advancing a catheter system into the heart proximate a cardiac valve or for shrinking tissue that is specifically cardiac tissue.
However, Loeb discloses a method of advancing a catheter system into the heart proximate a cardiac valve ([0088]) and shrinking cardiac tissue ([0008]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the method of advancing a catheter system into the heart proximate a cardiac valve and shrinking cardiac tissue as disclosed in Loeb to the method taught by Engelman in order to treat diseases of the heart such as valve regurgitation (Loeb [0007]). 
Regarding claim 12, Engelman teaches the method of claim 11 and teaches a method wherein advancing the engagement members (Figures 6A-6C: ablation elements 68-69) from the catheter system (Figures 6A-6B: ETAP catheter 61) includes increasing the distance between the engagement members from a compact spacing to an extended spacing (Figures 6A-6B: 6A demonstrates compact spacing and 6B shows extended spacing), wherein the extended spacing is greater than the compact spacing (Figures 6A-6B).  
Regarding claim 13, Engelman disclose the method of claim 12 and further discloses a method wherein the engagement members (Figures 6A-6C: ablation elements 68-69) are configured to self-extend away from each other when unconstrained, wherein increasing the distance between the engagement members includes allowing the engagement members to self-extend away from each other ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
([0140]: “The advancement and retraction of the arms sheath 63 over the arms assembly 62 may be controlled by actuator 74 mounted in proximal terminal handle 73.”).  
Regarding claim 17, Engelman teaches the method according to claim 11 and further teaches a method wherein applying an approximating force includes advancing the catheter toward the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 19, Engelman discloses the method of claim 11 and also discloses a method wherein applying an approximating force includes actuating a mechanism thereby decreasing the spacing between the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 20, Engelman teaches the method of claim 11 and further teaches a method wherein applying energy includes applying an energy modality selected from the group of bipolar, monopolar, resistive heating, ultrasound, laser, and microwave ([00135]: “Ablation elements may be, for example, a pair of bipolar radio frequency electrodes; a pair of bipolar irreversible electroporation electrodes; more than two electrodes; or a single monopolar radiofrequency electrode and second electrode used as current return or to measure properties of target tissue such as electrical impedance, temperature, or blood flow.”).  
Regarding claim 22, Engelman discloses a minimally invasive method for reducing a length of a chordae tendineae in a beating heart (Figures 6A-6C), comprising the steps of: advancing a catheter system (Figures 6A-6B: ETAP catheter 61), wherein the catheter system has at least two engagement members (Figures 6A-6C: ablation elements 68-69); slidably attaching the engagement members onto a tissue ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship” and Figure 7: ablation elements 68-69 are engaging tissue); applying an approximating force to the engagement members and thereby decreasing a spacing therebetween ([00142]: “Central tube 70 is configured to work in conjunction with arms actuator 74 to apply a tensile force on the arms assembly 62 for advancement of arms sheath 63 over arms assembly 62 to close arms, and to apply a compressive force on the arms assembly 62 to withdraw arms sheath 63 from over arms assembly 62 to open arms or to apply torque to rotate arms.”); and applying at least one of energy and/or a chemical agent to the tissue between the engagement members thereby shrinking the tissue in a direction of the approximating force ([00140]: “one ablation element, which may be referred to herein as a forceps pad, 68 mounted at the end of finger, or jaw strut, 66, and a second ablation element, or forceps pad, 69 mounted on the end of finger 67 as shown” and [00142]: “an electrical generator may be configured for connection to electrical connector 75 and to supply RF ablation current to an electrode surface on ablation element 68 or an electrode surface on ablation element 69”). Engelman does not explicitly disclose a method of advancing a catheter system into the heart proximate a cardiac valve or for attaching the device onto a chordae tendineae and treating that tissue specifically.
([0088]) and for attaching the device onto a chordae tendineae and treating that tissue specifically ([0007]-[0008]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the method of advancing a catheter system into the heart proximate a cardiac valve and for attaching the device onto a chordae tendineae and treating that tissue specifically as disclosed in Loeb to the method taught by Engelman in order to treat diseases of the heart caused by chordae tendineae such as valve regurgitation (Loeb [0007]). 
Regarding claim 23, Engelman teaches the method of claim 22 and further teaches a method wherein after slidably attaching the engagement members (Figures 6A-6B: ablation elements 68-69and [0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship.”), the method further comprises slidably increasing spacing between the engagement members from a compact spacing to an extended spacing (Figures 6A-6B: 6A demonstrates compact spacing and 6B shows extended spacing), wherein the extended spacing is greater than the compact spacing (Figures 6A-6B).  
Regarding claim 25, Engelman discloses the method of claim 23 and also teaches a method wherein slidably increasing spacing between the engagement members includes actuating a mechanism actively increasing the spacing between the engagement members ([0140]: “The advancement and retraction of the arms sheath 63 over the arms assembly 62 may be controlled by actuator 74 mounted in proximal terminal handle 73.”).  
Regarding claim 26, Engelman teaches the method according to claim 22 and further teaches a method wherein applying an approximating force includes advancing a delivery catheter of the catheter system toward the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 28, Engelman discloses the method of claim 25 and also discloses a method wherein applying an approximating force includes actuating the mechanism thereby actively decreasing the spacing between the engagement members ([0140]: “The arms assembly 62 resides within arms sheath 63 in a slidable relationship. In this embodiment arms 66 and 67 are constructed to be biased to an open configuration as depicted in FIG. 6B. When the arms sheath 63 is slidably advanced forward, arms 66 and 67 are forced towards one another by distal tip 71. When the arms sheath 63 is advanced over arms assembly 62 the ablation elements 68 and 69 are in a closed position as depicted in FIG. 6A and can be fully retracted into the sheath.”).  
Regarding claim 29, Engelman teaches the method of claim 22 and further teaches a method wherein applying energy includes applying an energy modality selected from the group of bipolar, monopolar, resistive heating, ultrasound, laser, and microwave ([00135]: “Ablation elements may be, for example, a pair of bipolar radio frequency electrodes; a pair of bipolar irreversible electroporation electrodes; more than two electrodes; or a single monopolar radiofrequency electrode and second electrode used as current return or to measure properties of target tissue such as electrical impedance, temperature, or blood flow.”).  
Regarding claim 30, Engelman discloses a method according to claim 22 and further discloses a method wherein the chemical agent ([00132]: “Where catheter or sheath lumens are used for contrast injection they also can be used to inject drugs”) is selected from the group of phenol and glutaraldehyde ([00389]: “Examples of drugs … include… monophenol ester of homo-iso-muscarine and … dinitrophenol”).  

s 14, 18, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Engelman (Figures 6A-6C) in view of Loeb, further in view of Embodiment B of Engelman (Figure 19A).
Regarding claim 14, Embodiment A of Engelman discloses the method according to claim 12, but does not disclose a method wherein increasing the distance between the engagement members includes inflating a bladder interposed between the engagement members. However, Embodiment B of Engelman teaches a method wherein increasing the distance between the engagement members includes inflating a bladder interposed between the engagement members (Figure 19A and [0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 18, Embodiment A of Engelman discloses the method according to claim 11, but does not disclose a method wherein applying an approximating force includes deflating a bladder.  However, Embodiment B of Engelman teaches a method wherein applying an approximating force includes deflating a bladder ([0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened. A balloon is an example of an actuator and other mechanical urging devices can be envisioned. After the arms are positioned on the carotid septum in an opened configuration they may be closed to squeeze the septum or to bring electrodes into contact with the septum by deflating the balloon.”).  
([0172]).
Regarding claim 24, Embodiment A of Engelman discloses the method according to claim 23, but does not disclose a method wherein slidably increasing spacing between the engagement members includes inflating a bladder interposed between the engagement members. However, Embodiment B of Engelman teaches a method wherein slidably increasing spacing between the engagement members includes inflating a bladder interposed between the engagement members (Figure 19A and [0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened.”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Embodiment A of Engelman with the bladder taught in Embodiment B of Engelman to control the opening and closing of the arms of the device ([0172]).
Regarding claim 27, Embodiments A and B of Engelman discloses the method according to claim 24, and further, Embodiment B of Engelman teaches a method wherein applying an approximating force includes a step of deflating a bladder ([0172]: “In this embodiment, the arms may be forced opened by an actuator that is an inflatable balloon. A balloon 387 positioned between the arms 386 is inflated causing the arms 386 to open. The greater the balloon is inflated, the wider the arms are opened. A balloon is an example of an actuator and other mechanical urging devices can be envisioned. After the arms are positioned on the carotid septum in an opened configuration they may be closed to squeeze the septum or to bring electrodes into contact with the septum by deflating the balloon.”).  
([0172]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Embodiment A of Engelman (Figures 6A-6C) in view of Embodiment C of Engelman (Figure 19B).
Regarding claim 37, Embodiment A of Engelman teaches the device according to claim 35 but does not explicitly teach a device wherein the approximation means comprises a pull-wire connected to linkage such that pulling on the pull-wire applies a biasing force to the engagement members. However, Embodiment C of Engelman discloses a device wherein the approximation means comprises a pull-wire wire  connected to linkage ([0173]: “In another example embodiment shown in FIG. 19B arms 388 are connected to the shaft of the catheter with a hinge joint 389 and are opened or closed with a pull wire that is actuated by a lever at a proximal end of the ETAP catheter.”) such that pulling on the pull-wire applies a biasing force to the engagement members (Figure 19B and [0173]: “A spring (not shown) may be used to cause an opening force on the arms 388 when tension on a pull wire is released. When the pull wire is pulled a torque may be applied to the arms to oppose the spring causing the arms to close. Conversely, a spring and pull wire may be configured so the spring causes the arms to close and the pull wire causes the arms to open.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Embodiment A of Engelman with the pull wire taught in Embodiment C of Engelman to control the opening and closing of the arms of the device ([0173]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794